NO.    82-234

                    I N THE SUPREME COURT OF THE STATE OF MONTANA

                                                  1983




BEVERLY J .     PETERS,

                                      Plaintiff      and A p p e l l a n t ,

         VS.


EDWARD G . JOHNSON a n d
HELEN L. JOHNSON, H u s b a n d
a n d Wif e l

                                      Defendants and Respondents.




Appeal    from:    D i s t r i c t Court of the Sixth J u d i c i a l D i s t r i c t ,
                   I n and f o r t h e County o f Park
                   Honorable Jack Shanstrom, Judge p r e s i d i n g .

Counsel of      Record:

         For Appellant:

               Jon A.   Oldenburg,     Lewistown,       Montana

         For Respondents:

               Kent Douglas,     Livingston,       Montana




                                                Submitted:        February 3,      1983

                                                  Decided:         March 1 0 , 1 9 8 3

Filed:     yAgi.)!g$3
Mr. Justice                J o h n Conway H a r r i s o n d e l i v e r e d           t h e Opinion of            the
Court.

       Peters             appeals        from      the        judgment       of    the       District        Court
holding Peters                 is n o t e n t i t l e d to an easement a c r o s s J o h n s o n s '

property.
       P e t e r s owns l a n d            i n P a r k County,           near Livingston,                Montana.

I n t h e summer o f 1 9 7 9 , P e t e r s b e g a n n e g o t i a t i n g w i t h t h e J o h n s o n s

f o r t h e s a l e o f t h e l a n d c o n s i s t i n g o f 26.040 acres.                          Initially,
E.    L.    J o h n s o n was        to purchase               a p a r c e l of       about     twenty       acres
w h i l e h i s f a t h e r E . G . J o h n s o n was to p u r c h a s e a p a r c e l o f a b o u t

s i x acres.              Through t h e s i x - a c r e p a r c e l i n t o t h e twenty-acre                    par-
cel r u n s a s t r i p of               l a n d which s e r v e d as a r o a d p r i o r t o 1 9 2 2 .
W i t n e s s e s t e s t i f i e d t h e r o a d was t h e main l i n k b e t w e e n L i v i n g s t o n

a n d W i l s a l l u n t i l a new highway was b u i l t i n 1 9 2 2 .                             A l l parties

a g r e e t h e o u t l i n e of           t h e o l d road         i s s t i l l v i s i b l e across t h e

l a n d b u t t h a t i t h a s n o t b e e n used a s a r o a d f o r a l o n g p e r i o d o f

t i m e p r i o r to t h i s a c t i o n .
       After         negotiations             with       E.    L.    Johnson          broke    down,        E.     G.

Johnson agreed to purchase                           the six-acre            t r a c t from P e t e r s .          In

S e p t e m b e r 1 9 7 9 , E. G. J o h n s o n p a i d P e t e r s $ 4 0 0 i n e a r n e s t money.

When E .        L.    and E .       G.     J o h n s o n were p l a n n i n g t o p u r c h a s e t h e t w o
p a r c e l s of      l a n d r P e t e r s was n o t c o n c e r n e d w i t h t h e n e c e s s i t y o f

a n easement through the six-acre                                plot     to t h e twenty-acre              plot.
A f t e r E.     L.        Johnson decided               not     to p u r c h a s e    the    twenty acresr
P e t e r s added a 30-foot                  r o a d e a s e m e n t to t h e o r i g i n a l c l o t h p r i n t

plat       of    the        property         and     filed       the     plat      with       the    clerk        and
recorder's            off i c e .        The e a s e m e n t     is w h e r e t h e o l d W i l s a l l r o a d

crossed the six-acre parcel.                             T h e r e is no o t h e r p r e s e n t access t o
t h e twenty-acre              tract.
       On O c t o b e r 1 7 , 1 9 8 0 r t h e P e t e r s and t h e J o h n s o n s m e t i n t h e
o f f i c e o f P e t e r s ' a t t o r n e y and e x e c u t e d a n a g r e e m e n t to s e l l and

purchase.            The d e s c r i p t i o n of r e a l p r o p e r t y c o n t a i n e d t h e p h r a s e :

"Subject             to      an     existing         easement           thirty         feet         in   width."
Johnsonst             testified             they         signed        the        agreement          with         the
understanding t h a t i f              t h e s t r i p of        l a n d had n o t a c t u a l l y b e e n a

c o u n t y r o a d , t h e r e would be no " e x i s t i n g e a s e m e n t " w h i c h t h e p r o -
p e r t y would be " s u b j e c t t o . "          P e t e r s and t h e i r a t t o r n e y t e s t i f i e d
t h e y had n o t r e a c h e d s u c h a n a g r e e m e n t w i t h t h e J o h n s o n s p r i o r to

signing the contract.                    Evidence introduced a t the District Court

hearing       showed t h e         s t r i p of     l a n d was n o t r e c o r d e d        as a county
r o a d n o r was a n e a s e m e n t r e c o r d e d p r i o r to t h i s a c t i o n .

      On     April        6,     1981,      Peters       filed          a     complaint     against       the
J o h n s o n s s e e k i n g , among o t h e r t h i n g s , s p e c i f i c p e r f o r m a n c e of t h e

agreement          to     sell    and       purchase        which            contained     the     easement

clause.        On May 1 4 , 1 9 8 2 , t h e D i s t r i c t C o u r t e n t e r e d i t s f i n d i n g s

of   f a c t and c o n c l u s i o n s o f l a w and h e l d J o h n s o n s are e n t i t l e d to

a deed to t h e p r o p e r t y f r e e of any e a s e m e n t s .                  Peters appeals.
      The s u b s t a n c e o f       t h e i s s u e s r a i s e d o n a p p e a l is w h e t h e r t h e
District       Court e r r e d         in    ruling        that      there was          no easement         in
e x i s t a n c e o n O c t o b e r 1 7 , 1 9 8 0 , and t h a t J o h n s o n s a r e e n t i t l e d t o

a    deed     to    the        property      free     of    any         such       purported     easement.
      P e t e r s claims s h e is e n t i t l e d               t o a n i m p l i e d r e s e r v a t i o n of
easement       through          the    six-acre         tract.              She r e l i e s upon    section

70-20-308,         MCA:

              "A t r a n s f e r o f r e a l p r o p e r t y p a s s e s a l l ease-
              m e n t s a t t a c h e d t h e r e t o and c r e a t e s i n f a v o r
              t h e r e o f an e a s e m e n t to use o t h e r real p r o p e r t y
              o f t h e p e r s o n whose e s t a t e is t r a n s f e r r e d i n
              t h e same manner and t o t h e same e x t e n t as s u c h
              p r o p e r t y was o b v i o u s l y and p e r m a n e n t l y u s e d by
              t h e p e r s o n whose e s t a t e i s t r a n s f e r r e d f o r t h e
              b e n e f i t t h e r e o f a t t h e same t i m e when t h e
              t r a n s f e r w a s a g r e e d upon or c o m p l e t e d          ."
      J o h n s o n s c l a i m P e t e r s is n o t e n t i t l e d to a n e a s e m e n t b e c a u s e
there was          no e a s e m e n t e x i s t i n g      at     the       time    they   executed       the
a g r e e m e n t t o s e l l and p u r c h a s e .        T h i s Court first recognized an
i m p l i e d r e s e r v a t i o n of e a s e m e n t i n T h i r s t e d v. C o u n t r y C l u b Tower
C o r p o r a t i o n ( 1 9 6 5 ) , 1 4 6 Mont. 8 7 , 4 0 5 P.2d 432.     Since t h a t t i m e

t h e d o c t r i n e h a s become w e l l e s t a b l i s h e d i n Montana.                One t y p e of

i m p l i e d e a s e m e n t is a "way o f n e c e s s i t y . "               T h i s Court discussed

way o f n e c e s s i t y i n Schmid v . McDowell ( 1 9 8 2 ) ,                              Mont   .        I
                 " G e n e r a l l y a way o f n e c e s s i t y is d e f i n e d a s
                 follows:            ' [ w l h e r e a n owner of l a n d c o n v e y s a
                 p a r c e l t h e r e o f w h i c h h a s no o u t l e t t o a h i g h -
                 way e x c e p t o v e r t h e r e m a i n i n g l a n d s o f t h e
                 g r a n t o r or o v e r t h e l a n d o f s t r a n g e r s , a way
                 of n e c e s s i t y e x i s t s over t h e remaining l a n d s
                 of the grantor.                    F i n n v. W i l l i a m s ( 1 9 4 1 ) , 3 7 6
                 I l l . 9 5 , 3 3 N.E.2d 226, 2 2 8 ; see a l s o , 25
                 Am.Jur.2d           E a s e m e n t s , s e c t i o n 34 e t s e q . ; 3
                 P o w e l l o n Real P r o p e r t y ( 1 9 8 1 ) , s e c t i o n 4 1 0 .
                -
                .
                 S i m i l a r l y , a way o f n e c e s s - -- s --- when
                                                                    ity i       found -
                 t h e o w n e r - l a n d s r e t a i n s --h e - n e r p o r t i o n
                                     of                              t      in-
                 c o n v e y i n g t o a n o t h e r - b a l a n c e , across w h i c h
                                                          the
                                                           --
                                                            .
                 h e m-t - - - x i t - -
                --      -  us      g T for e        -        a n d access.
                                                                        -              Powell,
                 s u p r a , s e c t i o n 410.            The e a s e m e n t i t s e l f a r i -
                 ses a t t h e t i m e of c o n v e y a n c e , i . e . , when t h e
                 n e c e s s i t y to h a v e access to t h e o u t s i d e w o r l d
                 a r i s e s . U n l i k e o t h e r i m p l i e d e a s e m e n t s , it is
                                -                 . t o t - atime." ( ~ m p h a s i s
               --t h e r e f o r e w e l l -s e t t l e d - h a t - way o f n e c e s s i t y
                -
                d o e s - -r l s e p r l o r - t h a t -
                           n o t a-                      p-




                 supplied. )
       Here, J o h n s o n s claim t h e i r u n d e r s t a n d i n g a t t h e t i m e o f exe-

cuting       t h e agreement w a s o n l y i f                  t h e r e was a n e x i s t i n g c o u n t y
road      would      Peters        be   granted        an easement.               Unfortunately          for

P e t e r s , t h e i r b e l i e f t h a t t h e v i s i b l e roadway had b e e n a r e c o r d e d

c o u n t y r o a d was i n e r r o r .         However, as s t a t e d a b o v e , t h e way of
necessity           arose     at    the     time      of        conveyance       and     whether     there
a c t u a l l y was a n e x i s t i n g e a s e m e n t is i r r e l e v a n t .

       Judgment of           t h e District Court                is r e v e r s e d and      remanded     to

e n t e r judgment i n a c c o r d a n c e w i t h t h i s o p i n i o n .




F7e c o n c u r :


   RAWU
   Chief ~ u s t i 6 e